Exhibit 10.42.3
ASSIGNMENT, ASSUMPTION AND
AGREEMENT TO RELINQUISH OFFICE SPACE
AND AMENDMENT TO OFFICE LEASE AGREEMENT
     This ASSIGNMENT, ASSUMPTION AND AGREEMENT TO RELINQUISH OFFICE SPACE AND
AMENDMENT TO OFFICE LEASE AGREEMENT (the “Agreement”) is dated the 22nd day of
April, 2010, by and between Carothers Office Acquisition LLC, a Delaware limited
liability company, successor in Interest to Ford Motor Land Development
Corporation, a Delaware corporation (“Landlord”), and MedQuist Transcriptions,
Ltd., a New Jersey limited partnership (“Assignee” or “Tenant”).
WITNESSETH:
     WHEREAS, Spheris Operations, Inc., a Tennessee corporation (“Spheris”), and
Landlord’s predecessor, Ford Motor Land Development Corporation, entered Into
that certain Lease Agreement dated June 8, 2008 (the “Original Lease”)
consisting of space on floors 1, 2 and 3 of that certain multi-tenant office
building known as “The Carothers Building” (the “Building”), which premises is
located in sections of the Building known as “Building C” and “Building A” (the
“Leased Premises”) at 9009 Carothers Parkway, City of Franklin, Williamson
County, Tennessee 37067; and
     WHEREAS, Landlord and Spheris entered into that certain Amendment to Office
Lease Agreement dated March 27, 2009 (the “Amendment”) (the Original Lease and
the Amendment are collectively referred to as the “Lease Agreement”; a copy of
the Lease Agreement is attached hereto as Exhibit A); and
     WHEREAS, on February 3, 2010, Spheris filed for bankruptcy protection in
the United States Bankruptcy Court for the District of Delaware (the
“Petition”); and
     WHEREAS, in connection with the Petition, Assignee has agreed to purchase
substantially all of the assets of Spheris (the “Acquisition”); and
     WHEREAS, the Acquisition is scheduled to close as of the date of this
Agreement; and
     WHEREAS, as a result of the Acquisition, Spheris shall assume the Lease
Agreement and assign the Lease Agreement to Assignee, Assignee has agreed to
accept assignment of the Lease Agreement conditional upon entering this
Agreement with the Landlord which modifies Assignee’s and Landlord’s rights and
obligations under the Lease Agreement, such modification being made in part
because Assignee desires to utilize less than all of the Leased Premises for its
business operations; and
     WHEREAS, Landlord and Assignee have agreed to reduce the size of the Leased
Premises and to amend the Lease Agreement to reflect such reduced size of the
Leased Premises leased by Tenant, subject to the conditions and agreements
provided for herein.
(GRAPHIC) [w81804aw8180422.gif]

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for and in consideration of the premises, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties herewith covenant and agree as follows:
     1. Assignment and Assumption: Commencement Data and Term.
          (a) In connection with the Acquisition, Spheris will assign, transfer
and set over unto Assignee all of Spheris’s right, title and interest in, under
and to the Lease Agreement.
          (b) Assignee hereby accepts the foregoing assignment and hereby agrees
to perform all of the terms and conditions of the Lease Agreement to be
performed on the part of Spheris and assumes all of the liabilities and
obligations of Spheris under the Lease Agreement, as amended hereby, arising or
accruing on or after the Commencement Date (as defined herein), including,
without limitation, liability for the payment of Rent and for the due
performance of all the terms, covenants and conditions of the tenant pursuant to
the Lease Agreement, as amended hereby.
          (c) This Agreement shall be effective as of the closing of the
Acquisition by Assignee (the “Commencement Date”). The Term of the Lease
Agreement, other than with respect to the Relinquished Space (as defined
herein), which shall expire July 31, 2010, shall expire as currently provided
for in the Lease Agreement, or December 31, 2016.
     2. Consent to Assignment Effective as of the Commencement Date, Landlord
hereby (a) consents to the assignment effected hereby, and (b) agrees to
recognize Assignee as the tenant under the Lease Agreement, as amended herewith.
     3. Agreement to Relinquish Space. On or before July 31, 2010 (the “Downsize
Date”), Tenant shall promptly vacate and relinquish the portion of the Leased
Premises described as Floor 3 of Building C, consisting of 23,876 rentable
square feet (the “Relinquished Space”) to Landlord. Tenant shall continue to pay
Rent and any Operating Expenses pursuant to the Lease Agreement until the
Downsize Date, pursuant to the Rent Schedule attached hereto as Exhibit B. The
Relinquished Space shall be turned over to Landlord on the Downsize Date as if
the lease for such space expired or was terminated, and shall be in the
condition required by Section 8 of the Lease Agreement and under other
applicable provisions of the Lease Agreement.
     4. Amendment to Lease Agreement; Reduction in Size of Leased Premises. As
of the Downsize Date, the Leased Premises, shall be decreased by the
Relinquished Space (or 23,876 rentable square feet), and the Leased Premises
leased by the Tenant under the Lease Agreement, shall be 47,727 rentable square
feet, comprised of 21,309 rentable square feet in Building C on the first floor,
24,485 rentable square feet in Building C on the second floor, and 1,933
rentable square feet in Building A on the first floor. Landlord and Tenant agree
to verify and document the Tenant’s rentable square feet prior to the Downsize
Date. If necessary, the Lease will be further amended to adjust the Tenant’s
Proportionate Share percentage, the rent calculations in Exhibit B, or any other
such calculations resulting from the mutually agreed upon rentable square feet.
(GRAPHIC) [w81804aw8180422.gif]

2



--------------------------------------------------------------------------------



 



     Section 1(a) of the Lease Agreement (Basic Definitions and Provisions) in
line 1, shall be amended to delete “70,209 Rentable Square Feet” and add in its
place “47,727 Rentable Square Feet.” Additionally, in line 2 of such Section,
“Tenant’s Proportionate Share: 14.25%” shall be deleted and replaced with
“Tenant’s Proportionate Share: 9.41%.”
     5. Security Deposit. As of the closing date of the Acquisition, Landlord
shall refund to Spheris the $200,000 Security Deposit currently held by Landlord
pursuant to the Lease Agreement. Within thirty (30) days after said refund by
Landlord, Assignee shall provide to Landlord a Letter of Credit in the amount of
$200,000 as a Security Deposit in accordance with and as provided in
Section 6.d. of the Lease Agreement.
     6. Base Rent; Reduction of Base Rent. As of the Commencement Date, the Base
Rent for the Leased Premises (including the Relinquished Space through July 31,
2010) shall be as set forth on Exhibit B attached hereto. The Base Rent shown on
Exhibit B for the Relinquished Space through July 31, 2010 does not include any
Operating Expenses that may be due on such space. As of the Downsize Date, the
Base Rent Schedule contained in Section 1 (e) of the Lease Agreement shall be
modified to reflect the decrease in size of the Leased Premises by 23,876
rentable square feet. The revised Base Rent Schedule for Tenant’s lease of the
Leased Premises following the Downsize Date is attached hereto as Exhibit B.
     7. Operating Expenses. Tenant shall pay for its Proportionate Share under
the Lease of increases in Operating Expenses based upon the Building being 95%
occupied and based upon a 2010 Base Year. Tenant will continue to pay any
increase in Operating Expenses over the Base Year set forth in the Lease
Agreement prior to this Agreement on the Relinquished Space until July 31, 2010.
     8. Commission. Landlord will pay a two percent (2%) commission to CB
Richard Ellis, Inc. per the terms of a separate commission agreement.
     9. Relation to Lease. Capitalized terms not defined in this Agreement shall
have the meanings set forth in the Lease Agreement. It is mutually agreed that
all covenants, conditions and agreements set forth in the Lease Agreement (as
amended hereby) shall remain binding upon the parties and inure to the benefit
of the parties hereto and their respective successors and assigns.
     10. Waiver of Pre-Assumption Claims under Lease. Landlord hereby
irrevocably waives any and all claims arising or related to the period prior to
the Commencement Date. Landlord agrees not to bring any action against Tenant
related to claims arising before the Commencement Date.
     11. Governing Law. This Agreement shall be governed, construed and enforced
under and by the laws of the State of Tennessee.
[Signatures appear on following page]
(GRAPHIC) [w81804aw8180422.gif]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assignment, Assumption
and Agreement to Relinquish Office Space and Amendment to Office Lease Agreement
as of the year and day set forth above.

            LANDLORD:

Carothers Office Acquisition LLC
      By:   /s/ Chris Potavin         Name:   Chris Potavin       Its:  Vice
President        ASSIGNEE:

MedQuist Transcriptions, Ltd.
      By:   /s/ Mark R. Sullivan         Name:   Mark R. Sullivan        Its:  
General Counsel     

(GRAPHIC) [w81804aw8180422.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASE AGREEMENT
(GRAPHIC) [w81804aw8180422.gif]

5



--------------------------------------------------------------------------------



 



EXHIBIT B
Rent Schedule for Floors 1 and 2

     
BUILDING:
  The Carothers Building
LANDLORD:
  Carothers Office Acquisition LLC
TENANT:
  MedQuist Transcriptions, Ltd.
SUITE:
  Floors 1 and 2; Floor 3 until July 31, 2010
RENTABLE
   
SQUARE FOOTAGE:
  47,727 (Floors 1 and 2); 23,876 (Floor 3)
DATE:
  April 22nd, 2010

                          Floors 1 and 2             Date   Gross Rate   Month
Rent   Annual Rent 4/20/2010-6/4/2010   1.5 months free rent
6/5/2010-12/31/2010
  $ 21.00     $ 83,522.25     $ 570,926.07  
1/1/2011-12/31/2011
  $ 21.50     $ 85,510.88     $ 1,026,130.50  
1/1/2012-12/31/2012
  $ 22.00     $ 87,499.50     $ 1,049,994.00  
1/1/2013-12/31/2013
  $ 22.50     $ 89,488.13     $ 1,073,857.50  
1/1/2014-12/31/2014
  $ 23.00     $ 91,478.75     $ 1,097,721.00  
1/1/2015-12/31/2015
  $ 23.50     $ 93,465.38     $ 1,121,584.50  
1/1/2016-12/31/2016
  $ 24.00     $ 95,464.00     $ 1,145,448.00  

                          Floor 3             Date   Gross Rate   Month Rent  
Annual Rent
4/20/2010-7/31/2010
  $ 21.00     $ 41,783.00     $ 501,396.00  

(GRAPHIC) [w81804aw8180422.gif]

6